Fourth Court of Appeals
                                San Antonio, Texas
                                   September 21, 2016

                                   No. 04-15-00693-CV

                                   Teresita CUTLER,
                                       Appellant

                                            v.

                               Ernest Eugene CUTLER, Jr.,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-00007
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice

       The court has considered the appellee’s motion for en banc reconsideration, and the
motion is DENIED.

                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court